EXHIBIT 10.8

 

GLOBAL AMENDMENT

TO

PERFORMANCE-BASED STOCK AWARD TERMS AND CONDITIONS

(January 1, 2003 Awards)

 

WHEREAS, Occidental Petroleum Corporation (the “Corporation”) granted certain
Performance-Based Stock Awards (the “Awards”) to the individuals listed on
Appendix A attached hereto (each a “Grantee”) effective January 1, 2003;

WHEREAS, the Awards are subject to the Occidental Petroleum Corporation 2001
Incentive Compensation Plan Performance-Based Stock Award Terms and Conditions
(the “Terms and Conditions”);

WHEREAS, the Grantees elected that the shares of the Corporation’s common stock
(if any) that would otherwise be delivered upon certification of achievement of
performance goals be credited as stock units for deferred distribution under the
Occidental Petroleum Corporation 2005 Deferred Stock Program and the cash
portion (if any) of such awards be deferred under the Occidental Petroleum
Corporation 2005 Deferred Compensation Plan;

WHEREAS, the performance period for the Awards has not been completed;

WHEREAS, the Grantees’ deferral elections are subject to Section 409A of the
Internal Revenue Code (“Section 409A”), which imposes new rules regarding the
deferrals of compensation under non-qualified deferred compensation
arrangements, effective for amounts that were not earned and vested as of
December 31, 2004;

WHEREAS, proposed regulations issued by the U.S. Treasury and Internal Revenue
Service under Section 409A allow plan sponsors to amend deferred compensation
arrangements that are subject to Section 409A to permit participants to change
the time and/or form of distribution if such change (i) is made before
December 31, 2006; (ii) does not defer amounts that would otherwise be paid in
calendar year 2006; and (iii) does not accelerate payment of deferred amounts to
calendar year 2006 (the “Transition Rule”); and

WHEREAS, the Corporation has decided to permit the Grantees to make certain
distribution elections in accordance with the Transition Rule.

NOW THEREFORE, effective October 12, 2006, the Terms and Conditions are amended
to add the following provision:

“20.     Special Transition Election.

Notwithstanding anything herein to the contrary, pursuant to the transition
rules under Section 409A of the Code and the regulations and guidance
thereunder, the Grantee may make a new election with respect to the timing of
the payment of his Performance-Based Stock Awards that become payable if the
applicable performance goals are certified as achieved. Under this special
election, the Grantee may elect that either

 

1



 

(A) his original election to defer the delivery of shares of Common Stock and
cash (if any) upon certification of the applicable performance goals under the
general terms of the Occidental Petroleum Corporation 2005 Deferred Stock
Program (the “2005 DSP”) and the Occidental Petroleum Corporation 2005 Deferred
Compensation Plan (the “2005 DCP”) (as applicable) will continue to apply and
distribution will be made upon his termination of employment pursuant to any
elections in effect on January 1, 2007 (or as subsequently changed in accordance
with the terms of the 2005 DSP and the 2005 DCP (as applicable)) or (B) the
delivery of shares of Common Stock and cash (if any) will be deferred under the
2005 DSP and the 2005 DCP (as applicable) but distribution will be accelerated
to the first quarter of 2008, but no later than March 15, 2008. Any election
under this Section must be made by November 3, 2006, or such later date as
permitted by the Company, but in no event later than December 31, 2006.”

IN WITNESS WHEREOF, the Corporation has caused its duly authorized officer to
execute this Global Amendment to Performance-Based Stock Award Terms and
Conditions this ___________ day of ______________, 2006.

 

 

OCCIDENTAL PETROLEUM CORPORATION

 

 

By:

 

   

[name]

[title]

 

2